Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

LEDO PIZZA SYSTEM, INC., et al.

Plaintiffs
¥, Case No. 19-cv-2819 PIM
SANFORD DATCHER, et al.

Defendants

 

DEFENDANTS’ MEMORANDUM IN SUPPORT OF
DEFENDANTS’ MOTION FOR PRELIMINARY INJUNCTION

COME NOW Defendants, Sanford Datcher (“Defendant Datcher”) and Ricar Enterprises,
L.L.C. (“Defendant Ricar”), (collectively, “Defendants”)}, by and through undersigned counsel,
Shawn D. Bartley, Esq. and Shawn D. Bartley and Associates, LLC, pursuant to Federal Rule of
Civil Procedure 7(b) and 65(a) and Local Rule 105, and hereby motion this Court to order
Plaintiffs’ specific performance under the Franchise Agreement during the pendency of this

litigation, and state as follows:

1. Plaintiff and Defendants are in a real contest before this Court regarding the Defendants’
continued operation of a Ledo Pizza System franchise.

2. Plaintiffs and Defendants are parties to a validly executed and enforceable franchise
agreement (hereinafter, the “Franchise Agreement”), through which Defendants pay to Plaintiffs
certain advertising fees and royalties so that Defendants can operate a franchise location of
Ledo Pizza.

3. Pursuant to the Franchise Agreement, Plaintiffs are to provide Defendants with
advertising, marketing, and food materials related to and necessary for the operation of
Defendants’ Ledo Pizza franchise location. Please see Sections 13, 15 and 16 of the Franchise

Agreement, a copy of which is attached hereto and incorporated by reference as Exhibit A.

-1-

 
Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 2 of 7

4, Plaintiffs filed a Complaint for Injunctive Relief and Damages, ECF No. 1, and a Motion
for Preliminary Injunction, ECF No. 2, thereby commencing the instant action.

5. In said Motion for Preliminary Injunction, Plaintiffs requested, among other things, that
Defendants be ordered by the court to cease operating as a Ledo Pizza franchise and cease
utilizing Ledo Pizza advertising and food materials.

6. Subsequently, Defendants filed an Answer to Plaintiffs’ Complaint and filed an
Opposition to Plaintiffs’ Motion for Preliminary Injunction in which Defendants expressed their
meritorious defenses, including that Plaintiffs’ terminated the Franchise Agreement without due
cause and in violation of Defendants’ contracted rights.

7. ‘The Court entered an order, ECF No. 25, in which the Court requested that Defendants
respond to a number of Plaintiffs’ specific allegations under oath.

8. Subsequently, Defendants provided the Court with a supplemental response under
penalty of perjury to Plaintiffs’ Opposition to Plaintiffs’ Motion for Preliminary Injunction in
compliance with said Court order,

9. Defendants have complied with all Court orders and mstructions.

10, Plaintiffs have failed to conduct depositions and otherwise further prosecute their case.

11. Plaintiffs’ Motion for Preliminary Injunction Aas not been granted by this Court.

12, Therefore, Defendants have continued to operate the Ledo Pizza franchise carry-out and
eat-on-premises located at 1319 Rockville Pike, Suite H, Rockville, Maryland 20852
(hereinafter, the “Business”).

13. Recently, despite the fact that this Court did not grant Plaintiffs’ Motion for Preliminary
Injunction, Plaintiffs have interfered in Defendants’ Business by directly demanding Ledo Pizza
authorized vendors to cease providing Defendants with the advertising, marketing, and food

materials that Defendants are entitled to receive pursuant to the Franchise Agreement.

-2-

 

 

 
Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 3 of 7

14. Defendants have individual service agreements with Plaintiffs’ aforementioned
authorized vendors, yet Plaintiffs’ directly caused the vendors to no longer do business with
Defendants. Such direct demand by Plaintiffs is inappropriate, tortious, and is causing direct
harm to Defendants.

15. Defendants have experienced real measurable damages as a direct result of Plaintiffs’
actions,

16. Specifically, Jamie Beall, the owner of Ledo Pizza System, Inc., told Defendants directly
in a phone conversation that he intended to stop all service and interfere with Defendants’
Business, despite the ongoing litigation, as retaliation because Defendants refused to sell
Defendant’s Ledo Pizza franchise to a potential buyer that Jamie Beall preferred.

17. On February 27, 2020, Defendants placed a food order with authorized vendor US Foods
in which Defendants ordered food supplies in the amount of $1715.40 to be delivered on
February 29, 2020. Jamie Beall directly interfered with this order by contacting US Foods and
telling US Foods to cancel the order and not deliver. Consequently, Defendants never received
this necessary food supply order. A copy of the February 27, 2020 order receipt is attached
hereto and incorporated by reference as Exhibit B.

18. Plaintiffs are interfering in Defendants’ Business despite the fact that all parties are
subject to this contested action.

19. Until recently, throughout this litigation, Plaintiffs had not directly interfered with
Defendants’ Business and had continued to provide the materials that Plaintiffs are required to
provide to Defendants pursuant to the Franchise Agreement.

20. Defendants continue to pay to Plaintiffs the required advertising and royalty fees to
receive from Plaintiffs and from Plaintiffs’ vendors said advertising, marketing, and food

materials pursuant to the Franchise Agreement.

-3-

 

 
Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 4 of 7

21. The advertising, marketing, and food materials that Plaintiffs are required to provide or to
have Plaintiffs’ vendors provide to Defendants pursuant to the Franchise Agreement are vital
and necessary for the function and operation of the Business.

22. The advertising, marketing, and food materials that Plaintiffs are required to provide or to
have Plaintiffs’ vendors provide to Defendants pursuant to the Franchise Agreement are unique
and easily recognizable by customers as materials from a Ledo Pizza location.

23. Additionally, Plaintiffs are interfering with Defendants’ Business by recently re-routing
customer phone calls away from Defendants’ Business and toward other Ledo Pizza franchise
location.

24, Will Robinson, Vice President of Plaintiff Ledo Pizza System, Inc., sent email
correspondence on March 12, 2020 to all members of the Business stating that the Business is
now closed, despite the fact that Defendants have not closed the Business and despite the fact
that litigation is still pending. A copy of the email correspondence attached hereto and
incorporated by reference as Exhibit C.

25. Defendants’ Business relies solely on the unique Ledo Pizza name, materials, and
customer call access.

26. Defendants request that Plaintiffs be preliminarily enjoined from breaching the Franchise
Agreement by denying Defendants access to materials and vendors that Defendants are entitled
to pursuant to the Franchise Agreement.

27. Defendants also request that Plaintiffs be preliminary enjoined from re-routing customer
phone calls away from Defendants’ Business.

28. Pursuant to Winter v. Natural Resources Defense Council, Inc., 129 S.Ct. 365, 374-76
(2008), }, the United States Supreme Court stated that, a preliminary injunction will be granted

upon the establishment of the following, “[1] that he is likely to succeed on the merits, [2] that
-4-

 

 
Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 5 of 7

he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that the balance of
equities tips in his favor, and [4] that an injunction is in the public interest.” See, Winter, 129
S.Ct. 365, 374-76 (2008).

29, Defendants are likely to succeed on the merits of this action because Plaintiffs
erroneously terminated the Franchise Agreement without due cause and in violation of the terms
of the Franchise Agreement.

30. Plaintiffs allegations against Defendants are unfounded and erroneous because
Defendants have, on an ongoing basis, successfully operated the Business and paid all fees,
royalties, and sums due to Plaintiffs. Furthermore, Defendants are in compliance with the
Franchise Agreement,

31. Defendants are likely to suffer damages, and in fact are already suffering damages, and
irreparable harm in the absence of preliminary relief.

32. If Plaintiffs continue to cause Ledo Pizza vendors to cease providing Defendants with the
advertising, marketing, and food materials necessary for the function and operation of the
Business, and if Plaintiffs are allowed to continue to re-route customer phone calls away from
Defendants’ Business, Defendants will lose customers and the Business will be drastically
devalued.

33. Plaintiffs are in breach of the Franchise Agreement by not providing Defendants with the
marketing, advertising, and food materials are essential to and necessary for the function and
operation of the Business, and which Defendants have paid Plaintiffs for.

34. Plaintiffs’ breach of the Franchise Agreement will destroy Defendants’ Business before
this Court has ruled on the merits of this action.

35. The balance of equities tips in Defendants’ favor with regard to the issuance of a

preliminary inyunction against Plaintiffs.

 
Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 6 of 7

36, Plaintiffs continue to receive advertising and royalty fee payments from Defendants;
therefore, it is inequitable to allow Plaintiffs to interfere in and drastically hinder Defendants’
ability to operate Defendants’ Business.

37. Defendants have seen an approximate 60% drop in customer phone calls to the Business
since Plaintiffs recently began interfering in Defendants’ Business and Defendants’ Business
continues to see further decline in customer phone calls every day.

38. Defendants have seen an approximate 30% drop in business revenue since Plaintiffs
recently began interfering in Defendants’ Business and Defendants’ Business continues to see
further decline in business revenue every day,

39. It would be inequitable to allow Plaintiffs to continue to interfere in Defendants’ Business
when Plaintiffs suffer no loss or harm by Defendants’ continued operation of the Business but
Defendants will suffer greatly as a result of Plaintiffs’ interference in Defendants’ Business,

40. The harm to Defendants far outweighs any potential harm, if any, to Plaintiffs in
enjoining Plaintiffs from interfering in Defendants’ Business.

41. A preliminary injunction is in the public interest in this instance as the public interest
favors maintaining the status quo during the pendency of actions.

42. A preliminary injunction is appropriate in this action because Defendants are likely to
succeed on the merits, Defendants are likely to suffer irreparable harm in the absence of
preliminary relief, the balance of equities tips in Defendants’ favor, and an injunction against
Plaintiffs is in the public interest.

43, Issuance of a preliminary injunction in this action will not cause harm to Plaintiffs.

44, As a result of Plaintiffs’ actions, Defendants have incurred attorney’s fee that would not
have been incurred but for Plaintiffs actions.

WHEREFORE, Defendants respectfully request that this Court enter an order:
-6-

 
Case 8:19-cv-02819-PJM Document 27 Filed 03/13/20 Page 7 of 7

ORDER that Defendants’ Motion for Preliminary Injunction be granted;

ORDER that Plaintiffs are preliminarily enjoined from interfering in Defendants
Business by directly causing Ledo Pizza vendors to cease supplying advertising,
marketing, food, and other Business-related materials to Defendants and by re-
routing customer calls away from Defendants’ Business;

ORDER Plaintiffs to stop restricting vendors from supplying advertising,
marketing, and food materials to Defendants;

ORDER Plaintiffs to stop re-routing calls away from Defendants’ Business;
ORDER and Plaintiffs pay Defendants’ undersigned counsel’s attorney’s fees
related to this action to Defendants’ undersigned counsel’ and

Granting such other and further relief as this cause may require.

Respectfully Submitted,

/s/ Shawn D. Bartley
Shawn D. Bartley, Esq., Bar No. 15529
Shawn D. Bartley and Associates, LLC
8630 Fenton Street, Suite 917
Silver Spring, MD 20910
Telephone: (301) 741-4124
Facsimile: (240) 722-0100
Email: shawn@bartley-law.com
Counsel for Defendants

 

 
